Citation Nr: 0204390	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).  

(The issues of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a right knee 
injury, calcification of the knee, medial collateral ligament 
with traumatic arthritis and to service connection for 
generalized degenerative arthritis claimed as secondary to 
service-connected residuals of a right knee injury, 
calcification of the knee, medial collateral ligament with 
traumatic arthritis will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in New 
Orleans, Louisiana, which denied the veteran's claims of 
entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a right knee injury and 
service connection for generalized degenerative arthritis 
claimed as secondary to his service-connected right knee 
condition.  The RO also denied the veteran's claim of 
entitlement to TDIU.  

Pursuant to 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)), the Board is 
undertaking additional development on the issues of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected right knee disability and entitlement to 
service connection for generalized degenerative arthritis 
secondary to service-connected residuals of a right knee 
injury.  When the development is complete, the Board will 
provide notice in accordance with Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response provided by the veteran or his representative, 
the Board will prepare a separate decision addressing those 
issues.  


FINDING OF FACT

In a statement received by the Board on March 18, 2002, the 
veteran indicated that he wished to withdraw his appeal for 
entitlement to TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).

The RO certified the issue of entitlement to TDIU to the 
Board for appellate review.  In a statement from the veteran, 
received by the undersigned Board Member at the veteran's 
Travel Board hearing in March 2002, he indicated he wished to 
withdraw his appeal for entitlement to TDIU.

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement to 
TDIU.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review an appeal of entitlement 
to TDIU and it is dismissed without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).



ORDER

The appeal for entitlement to TDIU is dismissed.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

